Motion by the respondent on an appeal from an order of the Supreme Court, Orange County (Green, J.), dated August 29, 1991, to strike the reply brief on the ground that it contains matters dehors the record. This motion was held in abeyance by decision and order on motion of this Court, dated April 1, 1992.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
*381Ordered that the motion is granted.
The reply brief is rife with references to matters dehors the record. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.